Title: To John Adams from Joseph Ward, 28 July 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Boston 28 July 1776
     
     I have the pleasure to inform you that the Continental armed Schooners Hancock and Franklin sent into Marblehead this day a Transport from Hallifax bound to New York with provisions and dry goods. There are many Tories on board, among whom is the noted Benjamin Davis.
     Last Sunday a Transport from Ireland came into this Harbour, (not knowing the Pirates were gone) and was taken; She had seventeen hundred Barrels of Beef and Pork and four hundred Casks of Butter for the use of the Enemy.
     Some days since our Hearts were made glad with the glorious Declaration of the Independent States of America! Blessed be their memory and immortal Fame attend those who had the Wisdom and Virtue and Magnanimity to Do This! We have undoubtedly many and great things yet to do, but in my humble opinion, the greatest is done; the Foundation is now laid.
     We now learn who the mighty Commissioners are, and also the great things they have to propose. Of all the conduct of the British Court I think this is the most ridiculous, and serves to crown all their past folly. It must serve the Cause of the American States by shutting the last mouth that was open in favour of Britain, and will open the last of the blind Eyes in these United States.
     The Two Regiments in Boston will march for New York this week, as they are chiefly recovered of the Small pox. The Government have determined to raise between two and three thousand Men to replace the Continental Troops, in addition to those now in the pay of this Government.
     General Ward had the small pox very lightly, but his nervous complaints still remain; he intends to retire from a military life as soon as these Regiments are marched. Who will command the Troops who are to take the place of the Continental Regiments, I have not yet learnt; it seems necessary that as these men will be supported by the Continent, that a General Officer should be appointed by Congress to command them and to draw provisions and military Stores for them out of the Continental Stores, as those Commissaries and Storekeepers cannot answer an order from any one but a Continental Commander. Besides, Guards are necessary to guard the Stores and Magazines belonging to the Continent; the Agents for the Continental armed Vessels want frequent supplies, and other assistance from the General, which none but a Continental Commander can furnish. You will excuse me Sir, for mentioning these things, as it is not my apprehension only, but General Ward’s, and those who are most acquainted with matters and things relating to our military and naval Concerns.
     It is natural to suppose that when the Regiments were ordered from this place all those matters did not occur to Congress, nor to General Washington, or some mention would have been made of them; indeed you must be something more than Men if nothing escaped your attention in the vast Circle of business and great Concerns in which you are engaged. I am Sir Your most obedient and very humble Servant
     
      Joseph Ward
     
     
      P.S. We have just received the agreeable News from South Carolina, I hope it is a prelude to our future Success in every part of America.
     
    